PER CURIAM.
We affirm appellant’s conviction but reverse the sentencing order and remand for a new sentencing proceeding. The state has conceded that the trial court must impose sentence in accord with the plea agreement or permit appellant an opportunity to withdraw his plea. See Reaves v. State, 417 So.2d 1000 (Fla. 4th DCA 1982). The issues as to the absence of a guidelines scoresheet and the taxation of costs without notice are mooted by our reversal of the sentence, although the state has conceded error on these issues too.
DOWNEY, ANSTEAD and WALDEN, JJ., concur.